           Case 1:20-cv-00204-NONE-SAB Document 6 Filed 04/15/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   JARVIS BROWN,                                     )   Case No.: 1:20-cv-00204-NONE-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER VACATING FINDINGS AND
13            v.                                           RECOMMENDATIONS, AND DENYING
                                                       )   PLAINTIFF’S MOTION TO PROCEED IN
14                                                     )   FORMA PAUPERIS AS MOOT
     ANDRE MATEVOUSIAN, et.al.,
                                                       )
15                                                     )   (ECF Nos. 4, 5)
                      Defendants.                      )
16                                                     )
                                                       )
17                                                     )
18            Plaintiff Jarvis Brown is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20            On March 20, 2020, the undersigned issued Findings and Recommendations recommending
21   that Plaintiff’s motion to proceed in forma pauperis be denied because Plaintiff has sufficient funds in
22   his prison trust account to be the $400.00 filing fee. On April 14, 2020, Plaintiff paid the $400.00
23   filing fee in full.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                           1
       Case 1:20-cv-00204-NONE-SAB Document 6 Filed 04/15/20 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that:

2             1.      The March 2020 Findings and Recommendations (ECF No. 5) are vacated; and

3             2.      Plaintiff’s motion to proceed in forma pauperis (ECF No. 4) is denied as moot.

4
5    IT IS SO ORDERED.

6    Dated:        April 15, 2020
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
